t c memo united_states tax_court ronald h bradshaw and monica i bradshaw petitioners v commissioner of internal revenue respondent docket no filed date bob j shelton and james l kissire for petitioners michael c prindible for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiency in and addition to petitioners' income_tax deficiency addition_to_tax sec_6651 dollar_figure dollar_figure all section references are to the internal_revenue_code as in effect during references to petitioner in this opinion are to mr ronald h bradshaw the issues for decision are whether income realized by petitioners during in the amount of dollar_figure should be characterized as income from the discharge_of_indebtedness or income from an illegal check- kiting scheme and whether petitioners are liable for the addition_to_tax under sec_6651 for failing to file a timely return as to the first issue if we agree with petitioners that the subject income is from the discharge_of_indebtedness pursuant to sec_61 then it is not includable in petitioners' gross_income for because they were insolvent during that year by more than the amount of the income sec_108 findings_of_fact some of the facts have been stipulated by the parties the stipulation of facts filed by the parties together with the exhibits attached thereto is incorporated herein by this reference when petitioners filed the instant petition they resided in arlington texas petitioner was the sole stockholder and president of motion inc a corporation engaged in the business of selling automobiles prior to motion inc had a line of credit with colonial national bank colonial bank located in fort worth texas which motion inc used to finance its purchase of automobiles during the 1980's colonial bank's lending limit was approximately dollar_figure when as sometimes happened the balance of the amount borrowed by motion inc under the line of credit exceeded that limit colonial savings loan a related corporation funded the excess borrowing prior to the amount borrowed under the line of credit reached a high of approximately dollar_figure as collateral to secure the repayment of amounts borrowed under the line of credit petitioner executed a security_agreement on date as president owner of motion inc the security_agreement gave colonial bank a security_interest in all of the inventory accounts and other rights to payment owned by motion inc as further collateral the bank maintained possession of the titles to the automobiles that motion inc financed under the line of credit petitioner was not personally liable for repayment of the loans extended to motion inc under the line of credit and he did not personally guarantee their repayment sometime during the officers of both colonial bank and colonial savings loan became uncomfortable with the line of credit extended to motion inc both colonial bank and colonial savings loan stopped making advances to motion inc and the outstanding balance of the line of credit was eventually paid off prior to after petitioner continued to maintain a checking account at colonial bank and the bank provided draft services to him under this arrangement petitioner would purchase an automobile and he would pay for it with an envelope draft an instrument that resembles a check the seller of an automobile would place the title to the automobile in the envelope and would send the draft and the envelope through regular banking channels when the envelope draft arrived at colonial bank the bank would pay the draft to the presenting institution out of funds provided by petitioner and petitioner would receive the title the bank charged a fee for this service eventually colonial bank was called upon to pay drafts in the dollar_figure range often petitioner did not have sufficient funds in his account at colonial bank to pay an envelope draft and a representative of the bank would contact him to determine how petitioner intended to pay the draft from time to time petitioner would deposit a check drawn by motion inc on its account at tarrant bank located in fort worth texas mr clark kemble president of colonial bank would authorize the extension of provisional credit to petitioner in the amount of the deposit and the bank would pay the envelope draft the tax_deficiency at issue in this case is based upon four checks that petitioner deposited into his personal account at colonial bank in date each of those checks was drawn on motion inc 's account at tarrant bank and was made payable to the r h bradshaw car account petitioner's personal account at colonial bank motion inc did not have sufficient funds in its tarrant account to pay the checks and in due course tarrant bank returned the checks to colonial bank unpaid the following is a list of the checks that were deposited into petitioner's account at colonial bank the date each check was deposited and the date each check was returned unpaid check no amount deposit date date returned unpaid dollar_figure big_number big_number big_number total big_number based upon petitioner's deposits of the above checks into his account at colonial bank the bank cleared for payment and paid four outstanding checks that petitioner had drawn on his account to the order of harbour view fleet leasing the record does not describe the relationship of that entity to petitioner or the nature of the payments petitioner made to it the following is a list of the amounts and dates of the four checks cleared from petitioner's account at colonial bank check amount date cleared dollar_figure big_number big_number big_number total big_number the parties to this case have stipulated that colonial bank suffered a loss during in the amount of dollar_figure the aggregate amount of the checks that tarrant bank returned due to insufficient funds as opposed to dollar_figure the aggregate amount of the checks paid_by colonial bank similarly petitioners admit receiving income from colonial bank during in the amount of dollar_figure at all times during petitioners were insolvent by more than dollar_figure when the motion inc checks were returned unpaid officers of colonial bank concluded that petitioner had engaged in a check-kiting scheme designed to defraud the bank accordingly on or about date colonial bank reported the check-kiting scheme to the office of the comptroller of the currency the federal bureau of investigation and the office of the u s attorney using a criminal_referral form long form prescribed by the office of the comptroller of the currency the criminal_referral form describes the scheme as follows mr bradshaw was depositing large items to his personal account at colonial national bank cnb drawn on his motion inc account at tarrant bank of fort sic tb items clearing on his cnb account were in very similar large amounts payable to a business in canada usually dated a day or two before deposit at cnb we understand that a similar activity was occurring at tb in addition to filing the criminal_referral form with federal authorities colonial bank filed suit against petitioner motion inc and tarrant bank in a texas court seeking to recover the amount it had lost as a result of petitioner's check-kiting scheme colonial bank's petition included a group of allegations entitled claim for reimbursement under which the bank alleged that it had relied upon the four checks drawn by motion inc in the aggregate amount of dollar_figure that had been deposited into petitioner's account before it cleared for payment checks drawn by petitioner in the same approximate amount based thereon the bank alleged that petitioner and motion inc are accountable and liable for the amount of the checks in question colonial bank's claim for reimbursement states as follows plaintiff ie colonial bank has informed the defendants motion inc and r h bradshaw that the defendants are accountable to plaintiff for the amount of the checks in question and demanded that the defendants reimburse plaintiff for the sum of dollar_figure despite the demand to pay plaintiff the defendants have failed and refused and still fail and refuse to pay plaintiff plaintiff is in possession of the checks with endorsement supplied by plaintiff pursuant to sec_4 tex bus comm code and were delivered by r h bradshaw to plaintiff plain- tiff took the checks for value in good_faith and without notice that they were overdue or had been dishonored or of any defense against the claim to them on the part of any person by reason thereof plaintiff is a holder in due course a copy of the date checks and the date check is attached as exhibits a b and c colonial bank's petition included another group of allegations entitled judicial foreclosure of security_interest under which colonial bank sought to recover the amount of its loss from motion inc through foreclosure of the bank's security_interest in all of the assets of and payments due to motion inc those allegations are as follows judicial foreclosure of security_interest on date defendant motion inc duly executed a security_agreement to secure the payment of every debt liability and obligation of every type and description which motion inc may incur to plaintiff the security_agreement granted plaintiff a security_interest in all inventory accounts and other rights to payment a copy of this agreement is attached as exhibit d and incorporated by reference the same as if fully copied and set forth at length as reflected above the defendant motion inc is indebted to the plaintiff in the sum of dollar_figure the plaintiff has requested that the defendant pay the amount owed but the defendant has failed and refused and still fails and refuses to pay the plaintiff by reason of these defaults and in accordance with the terms of the security_agreement plaintiff has made demand upon the defendant motion inc for the payments of the amounts due and has notified the defendant motion inc of the debt being due on date plaintiff perfected a security_interest by filing a financing statement in due form with the secretary of state travis county texas plaintiff by virtue of the security_agreement is entitled to have the security_interest foreclosed to have a sale directed and to have the proceeds applied to satisfy the debt owing to plaintiff by defendant motion inc the defendant tarrant bank has filed a financing statement claiming a security_interest inferior to the security_interest of plaintiff plaintiff on information and belief alleges that the proceeds from the sale of inventory of defendant motion inc subject_to the superior security_interest of plaintiff have been and may be in the future paid to tarrant bank these funds paid constitute proceeds in which plaintiff holds a valid superior security_interest therefore all proceeds on or after date received by tarrant bank are due and owing to the plaintiff the plaintiff has demanded that the tarrant bank pay all proceeds from the sale of inventory to the plaintiff the defendant tarrant bank has failed and refused and still fails and refuses to pay plaintiff neither petitioner nor motion inc entered an appearance when colonial bank's suit was called for trial in the state court on date the state court entered the following default judgment against petitioner and motion inc it is therefore ordered adjudged and decreed that judgment by default is hereby rendered against defendants r h bradshaw and motion inc in the total amount of dollar_figure plus all costs of court herein expended and post-judgment interest at the rate of per annum until paid and plain- tiff's security_interest in defendant motion inc 's inventory accounts and rights to payment is deemed perfected valid and of full force and effect for which execution may issue in petitioner pled guilty in the u s district_court for the northern district of texas to violating two counts of u s c sec the version of u s c sec that was in effect at the time petitioner deposited the worthless checks provided as follows whoever knowingly executes or attempts to execute a scheme or artifice-- to defraud a financial_institution or to obtain any of the moneys funds credits assets securities or other_property owned by or under the custody or control of a financial_institution by means of false or fraudulent pretenses representations or promises shall be fined not more than dollar_figure or imprisoned not more than years or both financial institutions reform recovery and enforcement act of publaw_101_73 103_stat_500 the criminal violations to which petitioner pled guilty were based upon his deposit of the four worthless checks into his account at colonial bank as described above the district_court accepted petitioner's guilty plea and sentenced him to a term in jail it also ordered petitioner to make restitution to colonial bank in the amount of dollar_figure sometime after petitioner's check-kiting scheme collapsed colonial bank was merged into colonial savings loan neither colonial bank nor its successor colonial savings loan has released or canceled the default judgment that colonial bank obtained against petitioner in the state court colonial bank has recovered only approximately dollar_figure of the amount it lost from petitioner's check-kiting scheme as of the trial of the instant case in this court colonial bank had made no other effort to collect under the default judgment rendered by the state court or the restitution ordered by the federal district_court colonial bank has deducted the amount of its loss for federal_income_tax purposes petitioners filed their joint income_tax return on or about date there was attached to the return a document entitled disclosure statement under code sec_661 sic schedule c line1 sic that document states as follows this return omits receipt of income form_1099 from colonial national bank in the amount of dollar_figure sic under code sec_108 and as applicable sec_1017 sic subsection b d or b of sec_108 the notice_of_deficiency issued to petitioners in this case states as follows it is determined that since your income_tax return for the tax_year was not filed within the time prescribed by law and you have not shown that the failure_to_file on time was due to reasonable_cause twenty-five percent of the tax is added as provided by sec_6651 of the internal_revenue_code schedule 1-a explanation of adjustments a it is determined that during the taxable_year you received taxable_income of dollar_figure from colonial national bank which was not reported on your income_tax return accordingly your taxable_income is increased dollar_figure opinion the issues in this case grow out of the fact that in date petitioner deposited four worthless checks totaling dollar_figure into his account at colonial bank petitioner had drawn the worthless checks to his order on the account of his wholly owned corporation motion inc at another bank relying on those deposits colonial bank paid four other checks that petitioner had drawn in the same approximate amount petitioner thereby fraudulently obtained approximately dollar_figure from colonial bank when officials of the bank became aware that the checks deposited into petitioner's account had been drawn on an account in which there were insufficient funds to pay them colonial bank made a criminal_referral of the check-kiting scheme to the office of the comptroller of the currency and other federal authorities and it filed suit against petitioner and motion inc to recover the amount of its loss subsequently petitioner pled guilty to two counts of violating u s c sec relating to bank fraud in the notice_of_deficiency at issue in this case respondent determined that petitioner had realized taxable_income in the amount of dollar_figure the proceeds of petitioner's fraud against colonial bank petitioners bear the burden of disproving respondent's determination rule tax_court rules_of_practice and procedure petitioners boldly assert that the funds obtained from colonial bank were neither swindled embezzled or sic misappropriated according to petitioners mr bradshaw obtained those funds from colonial bank as a loan to establish a bona_fide debt obligation petitioners rely on the prior course of dealing between mr bradshaw and colonial bank the security_agreement between motion inc and colonial bank the original petition filed by colonial bank in state court to initiate suit against petitioner and motion inc and the default judgment rendered by the state court in that case according to petitioners a debt obligation to colonial bank arose when the four worthless checks were returned unpaid petitioners contend that this is the same type of transaction that petitioner ronald bradshaw had participated in numerous times with colonial prior to the date the four checks were returned they further contend that the security_agreement was entered into for the sole purpose of securing the type of extensions of credit which is the subject of this dispute petitioners point to colonial bank's suit in state court and assert that the default judgment was granted exclusively on the security_agreement and the banking relationship which existed between petitioner and colonial further supporting the fact that the transaction at issue created an enforceable and secure transaction petitioners also take the position that the loan obtained from colonial bank was discharged while petitioners are vague about when the discharge took place their position must be that the loan was discharged in in this connection petitioners' brief asks the court to make the following findings_of_fact colonial is no longer enforcing its rights to pursue petitioners for the recovery_of the dollar_figure colonial has never sought to have a writ of execution issued on the default judgment record references omitted petitioners' brief makes the following argument colonial took a tax deduction for the loss attributable to petitioner ronald bradshaw's debt colonial has indicated that it is not pursuing petitioner ronald bradshaw for the repayment of the dollar_figure colonial has also never asked the sheriff to issue a writ of execution on the aforementioned default judgment colonial's officers indicated that it was the policy of colonial to issue 1099's whether or not such income related to kiting losses or any losses on any loans in summary petitioners concede that they received income during in the amount of approximately dollar_figure however they contend that the income was from the discharge of colonial bank's loan to mr bradshaw and not from the illegal check-kiting scheme to which mr bradshaw pled guilty petitioners further contend that the income from colonial bank's discharge of its loan is not includable in petitioners' income because they were insolvent by more than the amount discharged sec_108 we disagree with petitioners' factual contention that mr bradshaw received the proceeds of the illegal check- kiting scheme as a loan or other bona_fide indebtedness from colonial bank while petitioner may have had a legal_obligation to repay the funds that he had fraudulently obtained from the bank the transaction did not involve a loan because a distinguishing characteristic of a loan the intention of the parties that the money advanced be repaid was missing see 412_f2d_974 5th cir 384_f2d_748 5th cir 302_f2d_177 5th cir revg tcmemo_1961_115 in this case there was no consensual recognition by both petitioner and the bank of an obligation to repay and the exact conditions of repayment e g moore v united_states supra pincite we do not accept petitioner's assertion that he obtained the proceeds of his check-kiting scheme from colonial bank through the same course of dealing with the bank as was involved with the draft services described above or that petitioner's prior course of dealing with the bank involved loans from the bank contrary to petitioner's assertions his prior course of dealing with colonial bank was limited to the extension of provisional credit for deposits into his account the record of this case shows that the bank officials who authorized the provisional credit expected that the checks deposited into petitioner's account reflected funds on deposit in another banking institution and that the funds would be collected in due course the situation in the case of each of the four worthless checks is different there is no evidence that the bank officials knew that the four checks were worthless or that they intended to make loans to petitioner when the checks were returned unpaid in an attempt to support their position that mr bradshaw's course of dealing with the bank involved loans petitioners point to the fact that colonial bank had extended a line of credit to motion inc and the fact that the line of credit was secured_by the security_agreement that had been executed on date between motion inc and the bank furthermore at one point petitioners' reply brief states motion inc is a sole_proprietorship of petitioner contrary to these assertions there is no evidence in the record to suggest that motion inc 's line of credit and security_agreement had anything to do with petitioner in his individual capacity as opposed to his capacity as corporate officer of motion inc there is also no evidence to suggest that motion inc was not a validly existing corporation and thus a separate_entity from petitioner in fact petitioner's opening brief refers to motion inc as a wholly owned corporation of petitioner ronald bradshaw and petitioners' reply brief refers to it as petitioner's wholly owned corporation motion inc colonial bank's original petition by which it initiated suit against petitioner and motion inc does not suggest that the proceeds of petitioner's check-kiting scheme had been obtained through a bona_fide indebtedness to the contrary the principal claim in the original complaint was a claim for reimbursement under which colonial bank sought to hold petitioner and motion inc liable based upon the fact that petitioner had deposited into his account at colonial bank worthless checks drawn on the account of motion inc in tarrant bank and the fact that colonial bank was a holder in due course with respect to each of those checks the original petition also sought to foreclose its security_interest in assets owned by or due to motion inc and to obtain any proceeds that had been received by tarrant bank from the sale of inventory owned by motion inc the original petition filed by colonial bank in state court cannot reasonably be read to suggest that any of the funds at issue in that case had been obtained by petitioner through a loan from colonial bank finally the default judgment issued by the state court deemed perfected colonial bank's security_interest in the inventory accounts and rights to payment owned by motion inc and it rendered a default judgment against petitioner and motion inc in the amount of colonial bank's loss however the default judgment does not constitute an adjudication that petitioner had obtained the funds from colonial bank through a bona_fide indebtedness the second issue in this case involves respondent's determination that petitioners are liable for the addition_to_tax under sec_6651 for failing to file a timely return petitioners bear the burden of disproving respondent's determination e g 53_tc_8 petitioners failed to introduce any testimony or other evidence concerning this issue at trial and they did not raise the issue in their post-trial briefs therefore we find that petitioners if they have not conceded the issue have failed to meet their burden_of_proof and we sustain respondent's determination on this issue decision will be entered for respondent
